Appeal from a judgment of the Supreme Court (Turner, Jr., J.), entered July 15, 1994 in Albany County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, with a hearing.
We have examined the record and conclude that the appeal must be dismissed as moot. Since petitioner’s preliminary hearing was already held and reasonable cause was found, the issue raised by petitioner in the writ is no longer relevant. Moreover, contrary to petitioner’s arguments, we fail to find that any exception to the mootness doctrine applies in this instance. In particular, we note that petitioner’s claim that the issue he raises is certain to recur in the future is not supported by the record.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.